710 S.E.2d 20 (2011)
Lazona Gale SPEARS, Employee
v.
BETSY JOHNSON MEMORIAL HOSPITAL, Employer,
N.C. Guaranty Association, Successor to Reliance Insurance Company, Carrier.
No. 162P11.
Supreme Court of North Carolina.
June 15, 2011.
Lazona Gale Spears, for Spears, Lazona Gale.
Jeffrey T. Linder, Raleigh, for Betsy Johnson Memorial Hospital, et al.

ORDER
Upon consideration of the petition filed on the 27th of April 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."